DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (# US 2010/0233441).
Kubota et al. discloses:
Claim 16: A manufacturing method for decorating natural leather (see Abstract; [0023]) with a decorative image, the method comprising: applying on a crusted leather a optionally applying a protective top coat on the color image ([0071]-[0075]); and optionally heat pressing or embossing ([0071]-[0075]); wherein the chromatic color or the achromatic color different from black in the base coat and the inkjet printed color image in combination define the decorative image (see Examples).
Claim 17: The manufacturing method according to claim 16, wherein the crusted leather is dyed (dyeing; [0024]; see Examples).
Claim 18: The manufacturing method according to claim 16, wherein a surface of the crusted leather and a portion of the color image have a similar color (see Examples).
Claim 19: The manufacturing method according to claim 16, wherein the base coat includes a polymer or copolymer based on polyurethane ([0026]).
Claim 20: The manufacturing method according to claim 16, wherein the one or more pigmented UV curable inkjet inks include 1 to 20 wt% of polyfunctional monomers or oligomers based on a total weight of the one or more pigmented UV curable inkjet inks ([0063]; 10-40%; [0067]).
Claim 21: The manufacturing method according to claim 16, wherein the one or more pigmented UV curable inkjet inks include 0 to 20 wt% of organic solvent or water based on a total weight of the one or more pigmented UV curable inkjet inks (see Examples).

Claim 23: The manufacturing method according to claim 22, wherein the protective top coat includes a polymer or copolymer based on polyurethane (resin used in overcoat is same as undercoating layer; [0074], and undercoat includes polyurethane [0026]).
Claim 24: The manufacturing method according to claim 23, further comprising: heat pressing the crusted leather, the base coat, the image, and the protective top coat ([0071]-[0075]).

Claim(s) 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (# US 2010/0233441).
Kubota et al. discloses:
Claim 25: A decorated natural leather (see Abstract; [0023]) including a decorative image and comprising, in order: a crusted leather (element: 3, figure: 1-2); a base coat (undercoating layer; element: 1, figure: 1-2) including a pigment that provides a chromatic color or an achromatic color different from black (yellow color; [0099]); a pigmented UV curable inkjet printed color image (resin portion; element: 2, figure: 1-2; [0099]-[0105]); and a protective top coat (overcoating layer; [0072]-[0075]); wherein the chromatic color or the achromatic color different from black in the base coat and the inkjet printed color image in combination define the decorative image ([0099]-[0105]).
Claim 26: The decorated natural leather according to claim 25, wherein the crusted leather is dyed (dyeing; [0024]; see Examples).

Claim 28: The decorated natural leather according to claim 25, wherein the base coat includes a polymer or copolymer based on polyurethane ([0026]).
Claim 29: A leather article comprising: the decorated natural leather according to claim 25, wherein the leather article is selected from the group consisting of footwear, furniture, upholstery, bags, luggage, gloves, belts, wallets, clothing, automotive leather seats, interior decoration, packaging, equestrian leather articles, books, and stationary ([0023]-[0024]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Yiannakou (# US 2013/0239833) discloses An apparatus for printing leather including an ink acceptor applicator that applies ink directly onto a surface of the leather; an ink applicator that applies ink to the ink acceptor and/or the leather surface; an additive applicator that applies additive onto the ink acceptor, the ink and/or the leather surface; a barrier having a surface configured to contact the acceptor, ink and additive on the leather surface; and a heater that heats the surface of the barrier to a predetermined temperature or a temperature within a selected temperature range such that the barrier, which is substantially impervious to the ink and has a melting point 
(2) Itoh (# US 2008/0008864) discloses a colored leather product printed with images of high quality and also excellent in the wear resistance having an anionic base coat layer on a leather surface, a cationic ink receiving layer on the base coat layer, and a top coat layer on the ink receiving layer in which images are formed by applying a pigment to the ink receiving layer, the colored leather product being obtained by a manufacturing method including forming an anionic base coat layer to a leather surface, forming a cationic ink receiving layer to the surface formed with the base coat layer, forming images to the ink receiving layer using a pigment ink by an inkjet system and forming a top coat layer above the ink receiving layer formed with the images (see Abstract). 
(3) Kuwabara et al. (# US 5676707) discloses a leather treatment process for leather coloring, carried out on a leather to be colored with a liquid ink, the process comprises the steps of, imparting to the coloring surface of the leather a resin soluble in the liquid ink and imparting to the coloring surface an aggregate of particles with a functional group having an affinity for the liquid ink (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853